                                                                                    RECElVED

                             UNITED STATES DISTRICT COURT
                                                                                        OCT 3 O'· 2018
                                DISTRICT OF NEW JERSEY                              AT 8:30                          M
                                                                                        WILLIAM T. WALSH
                                                                                             CLERK

 UNITED STATES OF AMERICA                              Mag. No. 17-5016

         v.                                            Hon. Tonianne J. Bongiovanni

 JIAN YANG ZHANG,                                      CONTINUANCE ORDER
 a/k/a "KEVIN ZHANG"


        This matter having come before the Court on the joint application of Craig Carpenito,

United States Attorney for the District ofNewJersey (by J. Brendan Day, Assistant U.S. Attorney),

and defendant Jian Yang Zhang, a/k/a "Kevin Zhang" (by Stacy Ann Biancamano, Esq.) for art

order granting a continuance of:the proceedings in the above-captioned matter to allow the parties

to discuss the evidence and explore the po~ibiHty of negotiating a plea agreement; the def~ant
                                                                                            -   '~...,,._ ,-•   ,;




being aware that he has th~ right to have the matter submitted to a grand jury within thirty days of

the date of his ·81TCSt pursuant to Title 18, United States Code, Section 3 l6l(b); the defendant

having consented to the continuance and Waived such right; and six prior continuances having

been granted by the Court and for good cause shown,

       IT IS THE FINDING OF IBIS COURT that this action should be continued for the

following reasons:

        1.     Plea negotiations are ongoing, and both the United States and the defendant seek

time to achieve a successful resolution of these negotiations, which would render trial of this matter

unnecessary;

       2.      Defendant has consented to the aforementioned continuance;

       3.      The grant of a continuance will likely conserve judicial resources; and
       4.       Pursuant to Title 18 of the United States Code, Section 3161(h)(7), the ends of

justice served by granting the continuance outweigh the best int~sts .of the public· and ·the

detendantin a $J>eedy (rial.
       ITIS on this   ~ ·~;i\   day of October, 2018,

       ORDERED that the proceedings scheduled i11 the above-captioned matter are continued

from the date of this Order through and including December 31, 2019;

       lTJS FURTHER ORDERED •that the period ftorn·the· date Qfthis Order·through at1d

including December 31, 2019 shall be excludable in computingtime under the SpeedyTrlal Act

of 1974.




                                       ~,               ..~
                                       b.-__ HON. T O N ~                    ANNI          _'.
                                            United States Magistrate Judge




Fs;;~a::~
Justine~ Esq.
Stacy Ann. 13iancamano, Esq
Counse          endant



     ndariDay
   istanfl.J.S. Attorney




                                               2
